Citation Nr: 1823801	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim entitlement to service connection for bruxism, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bruxism, including as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a December 2011 rating decision, the RO denied service connection for bruxism as secondary to service-connected PTSD; the Veteran did not perfect an appeal as to that decision, or submit new and material evidence within one year of notification of that decision.

2.  Evidence associated with the claims file since the December 2011 denial relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least in equipoise as to whether the Veteran's bruxism is due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The December 2011 RO decision, which denied the Veteran's claim of service connection for bruxism, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for bruxism.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for bruxism are met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran did not submit a Notice of Disagreement in response to the December 2011 rating decision which noted medical evidence reflecting treatment for bruxism and denying service connection on the basis that the evidence did not show that bruxism was secondary to his PTSD.  38 U.S.C. § 7105.  In addition, new and material evidence was not submitted within a year of the notification of that decision.  The Board recognizes that correspondence from the Veteran received in November 2012, within a year of notification, references "attached" evidence of bruxism, no such evidence accompanied the correspondence.  Regardless, even if evidence of bruxism had been attached, evidence of the disorder itself would not have been new and material as medical evidence of bruxism was of record at the time of the December 2011 rating decision.

Evidence received since that decision includes a January 2013 VA mental health initial evaluation note which includes nocturnal teeth grinding with nightmares and insomnia in the list of chief complaints.  The January 2013 treatment record notes the Veteran's nightmares of Vietnam and the fact that he grinds his teeth to the point that he has fractured his teeth and requires extensive dental work.  The Axis I diagnosis was PTSD and an Axis III diagnosis was severe nocturnal bruxism.  This evidence was not previously before agency decisionmakers.  As it indicates a connection between the Veteran's bruxism and mental health symptomatology due to PTSD, it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Further, it is neither duplicative nor cumulative of evidence previously received.  Given the low standard of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.  Accordingly, the claim is reopened.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When considering the old and new evidence together, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bruxism is due to his PTSD.  While a December 2014 VA dental examiner concluded that the Veteran's bruxism was "unlikely" the result of PTSD, an October 2011 statement from Chet Eastin, DDS, concluded that the Veteran had "Post Traumatic Stress Disorder and related bruxism."  Accordingly, service connection for bruxism due to PTSD is warranted.


ORDER

As new and material evidence has been received, the claim of service connection for bruxism as secondary to service-connected PTSD is reopened.

Service connection for bruxism is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


